J-S44019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    DEURY PLASENCIA PLASENCIA                  :
                                               :
                      Appellant                :   No. 255 MDA 2020

             Appeal from the PCRA Order Entered January 9, 2020
     In the Court of Common Pleas of Luzerne County Criminal Division at
                       No(s): CP-40-CR-0004225-2016

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    DEURY PLASENCIA PLASENCIA                  :
                                               :
                      Appellant                :   No. 256 MDA 2020

             Appeal from the PCRA Order Entered January 9, 2020
     In the Court of Common Pleas of Luzerne County Criminal Division at
                       No(s): CP-40-CR-0004226-2016

BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY NICHOLS, J.:                           FILED DECEMBER 18, 2020

        Appellant Deury Plasencia Plasencia appeals from the orders denying

as moot his timely Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-

9546, petitions because he is no longer serving a sentence.1          On appeal,

____________________________________________


1 This Court granted Appellant’s unopposed application to consolidate the
appeals.
J-S44019-20


Appellant’s PCRA counsel has filed a Turner/Finley2 brief and a petition to

withdraw. We affirm.

        We adopt the facts and procedural history set forth in the PCRA court’s

opinion.    See PCRA Ct. Op., 4/7/20, at 1-2.3       As the PCRA court noted,

Appellant’s PCRA petition only asserted plea counsel was ineffective by not

advising him of the deportation consequences for a guilty plea to receiving

stolen property, which was the only count at 4225-2016. See id. Appellant

timely appealed from each order denying his PCRA petition.4            The PCRA

court did not order Appellant to comply with Pa.R.A.P. 1925(b), but filed a

responsive opinion.

        Initially, we must address whether PCRA counsel has fulfilled the

procedural requirements for withdrawing his representation in this Court.

Commonwealth v. Muzzy, 141 A.3d 509, 510 (Pa. Super. 2016) (stating

that before “addressing the merits of the appeal, we must review counsel’s

compliance with the procedural requirements for withdrawing as counsel”

(citation omitted)).
____________________________________________


2 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
3 We add that at docket no. 4226-2016, Appellant pleaded guilty to criminal
trespass. On July 18, 2017, the court sentenced Appellant to one year of
probation, which was made consecutive to Appellant’s sentence of one year
of probation at docket no. 4225-2016 for receiving stolen property.
4   Each notice of appeal listed the single, relevant docket number.




                                           -2-
J-S44019-20


      As we have explained,

      [c]ounsel petitioning to withdraw from PCRA representation must
      proceed under [Turner and Finley] and must review the case
      zealously. Turner/Finley counsel must then submit a “no-
      merit” letter to the [PCRA] court, or brief on appeal to this Court,
      detailing the nature and extent of counsel’s diligent review of the
      case, listing the issues which petitioner wants to have reviewed,
      explaining why and how those issues lack merit, and requesting
      permission to withdraw.

      Counsel must also send to the petitioner: (1) a copy of the “no
      merit” letter/brief; (2) a copy of counsel's petition to withdraw;
      and (3) a statement advising petitioner of the right to proceed
      pro se or by new counsel.

      Where counsel submits a petition and no-merit letter that satisfy
      the technical demands of Turner/Finley, the court—[PCRA]
      court or this Court—must then conduct its own review of the
      merits of the case. If the court agrees with counsel that the
      claims are without merit, the court will permit counsel to
      withdraw and deny relief.

Id. at 510-11 (citations omitted and some formatting altered).

      PCRA counsel’s petition to withdraw and brief to this Court reflect his

review of the case and includes the issue that Appellant wishes to have

reviewed. PCRA counsel sets forth reasons why the issue lacks merit and

requests permission to withdraw. Additionally, PCRA counsel has provided

Appellant with a copy of the no-merit brief and his application to withdraw,

as well as a statement advising Appellant of his right to proceed pro se or

with privately retained counsel. See id. Appellant did not file a pro se or

counseled response to PCRA counsel’s petition to withdraw. Accordingly, we

will permit PCRA counsel to withdraw if, after our review, we conclude that

the issues relevant to this appeal lack merit.

                                     -3-
J-S44019-20


       As an initial matter, we determine whether Appellant is eligible for

relief under the PCRA.

       (a) General rule.—To be eligible for relief under this
       subchapter, the petitioner must plead and prove by a
       preponderance of the evidence all of the following:

       (1) That the petitioner has been convicted of a crime under the
       laws of this Commonwealth and is at the time relief is granted:

            (i) currently serving a sentence of imprisonment, probation or
            parole for the crime

            (ii) awaiting execution of a sentence of death for the crime;
            or

            (iii) serving a sentence which must expire before the person
            may commence serving the disputed sentence.

42 Pa.C.S. § 9543(a)(1)(i)-(iii); see Commonwealth v. Ahlborn, 699 A.2d

718, 720 (Pa. 1997).

       In Ahlborn, our Supreme Court considered “whether one who has

filed a PCRA petition while serving a sentence of imprisonment remains

eligible for relief in the event that, prior to any final adjudication of the

petition, he is released from custody.” Ahlborn, 699 A.2d at 719. In that

case, the petitioner filed a PCRA petition while he was still serving his

sentence but completed his sentence before the PCRA court ruled on the

petition.    Id.   The PCRA court dismissed the petition on the ground that

“relief is available only to persons still serving sentences of imprisonment,

probation, or parole.” Id. On appeal, our Supreme Court affirmed. Id. at

721.    It reasoned the statutory phrase, “currently serving a sentence,”


                                       -4-
J-S44019-20


“clearly contemplates that the petitioner will be serving a sentence at both

the pleading and proof stages of the proceeding.”             Id. at 720; accord

Commonwealth v. Descardes, 136 A.3d 493, 503 (Pa. 2016) (holding that

the petitioner’s PCRA petition “should have been dismissed because, as he

was no longer incarcerated at the time it was filed, he was ineligible for

PCRA relief”).

       Further, in order to be eligible for PCRA relief, an appellant must be

currently serving a sentence on the conviction he or she seeks to collaterally

attack    regardless     of   any    unrelated   subsequent   convictions.   See

Commonwealth v. Hayes, 596 A.2d 195, 199 (Pa. Super. 1991) (en banc)

(holding that the petitioner was not eligible for collateral relief where his

sentence of imprisonment, probation or parole had expired for the conviction

at issue, even though he was then serving a sentence of imprisonment

stemming from an unrelated conviction). Finally, “the clear language of the

‘currently serving’ requirement as it is written precludes relief for those

petitioners whose only uncompleted aspect of their sentence is the payment

of a fine.”    Commonwealth v. Fisher, 703 A.2d 714, 716 (Pa. Super.

1997) (footnote omitted).5

____________________________________________


5 We are aware of Commonwealth v. Delgros, 183 A.3d 352 (Pa. 2018),
in which our Supreme Court required “trial courts to address claims
challenging trial counsel’s performance where the defendant is statutorily
precluded from obtaining subsequent PCRA review” because the defendant
was sentenced only to a fine. Delgros, 183 A.3d at 362. Delgros,
(Footnote Continued Next Page)


                                           -5-
J-S44019-20


      In this case, because Appellant is no longer serving his sentence of

probation at 4225-2016, which was the only conviction he challenged in his

PCRA petition, he is not “currently serving a sentence of imprisonment,

probation or parole for the crime.”             See 42 Pa.C.S. § 9543(a)(1)(i));

Descardes, 136 A.3d at 503; Ahlborn, 699 A.2d at 720. Further, it is of no

moment that Appellant is currently serving a sentence of probation for a

different offense.    See Hayes, 596 A.2d at 199.         Additionally, Appellant’s

contention that he still owes fines and costs, see Turner/Finley Brief at 5,

does not mean he is still serving a sentence. See Fisher, 703 A.2d at 716.

Accordingly, Appellant cannot fulfill the statutory requirements for PCRA

relief and we are constrained to affirm the order dismissing Appellant's PCRA

petition and grant counsel leave to withdraw.




(Footnote Continued) _______________________

however, involved ineffectiveness claims raised on direct appeal and our
Supreme Court explicitly left undisturbed the holding of Fisher. See id. at
362 (holding, “as this appeal involves the examination of ineffectiveness
claims presented in post-sentence motions, prior decisions governed by the
PCRA that construe that statute’s eligibility requirements are left
undisturbed. (citing Fisher, 703 A.3d 714)).




                                          -6-
J-S44019-20


     Order affirmed. Petition to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/18/2020




                                  -7-
                                                                                   Circulated 12/11/2020 10:07 AM




   COMMONWEALTH OF PENNSYLVANIA                       :   IN THE COURT OF COMMON PLEAS
                                                               OF LUZERNE COUNTY

                    VS.                                         CRIMINAL DIVISION


   DEURY PLASENCIA PLASENCIA                                    NO: 4225 OF 2016

                                                   ORDER

             AND NOW, this    8th   day of June, 2020, IT IS HEREBY ORDERED that the attached

   Statement in Lieu of Opinion and Memorandum are to be immediately transmitted to the Superior

   Court of Pennsylvania by the Luzeme County Clerk of Courts.

             The Clerk of Court shall promptly serve a copy of this Order on each party's attorney, or

   the party, if unrepresented, pursuant to Pa.R.Crim.P. 114.


                                                            BY THE COURT:

                                                            "14,,,d4) IAA
                                                            MICHAEL T. VOUGH,            P.J.

   Copies:         4f
/,-/Luzeme County District Attorney's Office

.-V-Leonard Gryskewicz, Jr., Esquire
   2 Public Square
   Wilkes -Bane, PA 18701



                                                                                   PRK FIF   caRTS
                                                                                                 CRIMIViL
                                                                                       CNTY JUNT2OPH1:57
COMMONWEALTH OF PENNSYLVANIA                       :   IN THE COURT OF COMMON PLEAS
                                                             OF LUZERNE COUNTY

                 VS.                                         CRIMINAL DIVISION


DEURY PLASENCIA PLASENCIA                         :        NOS: 4225, 4226 OF 2016

                              STATEMENT IN LIEU OF OPINION

          AND NOW, this 7th day of April, 2020, and pursuant to Pa.R.A.P. 1925(a)(1), this

Court notes that the reasons for the Order dated January 9, 2020, which resulted in the notice

of appeal, may be found in the Memorandum prepared by this Court and filed with the Order on

January 9, 2020. As a result, no further opinion will be issued.

          A copy of the Memorandum is attached hereto as Court Attachment "A".

          The Clerk of Court shall promptly serve a copy of this Order on each party's attorney, or

the party, if unrepresented, pursuant to Pa.R.Crim.P. 114.


                                                        BY THE COURT:

                                                        Aitbk1 7        tziA
                                                        MICHAEL T. VOUGH,            P.3.

Copies:

Luzerne County District Attorney's Office

Leonard Gryskewicz, Jr., Esquire
2 Public Square
Wilkes-Barre, PA 18701
                              IN   la     COURT OF COMMON PLEAS
                                         OF LUZERNE COUNTY


  COMMONWEALTH OF PENNSYLVANIA                       :


         v.                                                 CRIMINAL DIVISION
 DEURY PLASENCLA. PLASENCIA                                NOS: 4225, 4226 OF 2016



                                            MEMORANDU$
 I.      INTRODUCTION

         This memorandum is filed to address the issues raised in
                                                                  the Motion for Post
 Conviction Collateral Relief (hereinafter "PCRA") filed on behplf of
                                                                      Defendant, Deury Plasencia
 Plasencia, on July 8, 2019. At the PCRA hearing on December 4,
                                                                2019, Defendant           pursued the
 allegation of ineffective assistance of counsel for failing to advise him
                                                                             of the deportation
 consequences of his guilty plea agreement for receiving stolen
                                                                property.

IL      PROCEDURAL HISTORY

        On June 12, 2017, Defendant entered a guilty plea to receiving
                                                                       stolen property on docket
number 4225 of 2016. On July       18,   2017, Defendant was sentenced to a 3-18 month period of
incarceration for burglary on docket 1003 of 2017, followed by one (1) year
                                                                            of probation on
docket number 4225 of 2016. On June 5, 2018, Defendant was revoked
                                                                   and maxed out on
docket number   1003 of 2017, with a maximum        date of September 9, 2018. His consecutive
probation was reinstated on docket 4225 of 2016. Thus,
                                                       Defendant's probation for his
conviction for receiving stolen property commenced on September 9,
                                                                   2018 and ended on
September 9, 2019. While serving his probationary sentence, Defendant
                                                                      was          detained by

Immigration and Customs Enforcement as a result of his conviction for
                                                                      receiving stolen property.



                                Court Attachment           A
 Defendant filed the instant Motion on July 8, 2019. On September 10,
                                                                      2019, PCRA counsel was
 appointed for Defendant. As previously indicated, the only issue
                                                                  Defendant pursued at the
 PCRA hearing held on December 4, 2019, was trial counsel's alleged ineffectiveness for
                                                                                        failing
 to advise him of the deportation consequences of his guilty plea agreement forreceiving
                                                                                         stolen
 property.


 M.     LEGAL ANALYSIS

        Defendant's Motion is moot as he filly served his underlying sentence and is not eligible

 for PCRA relief. "Eligibility for relief under the PCRA is dependent upon the
                                                                               petitioner currently
 serving a sentence of imprisonment, probation, or parole for the crime."
                                                                          Commonwealth v.
Turner, 80 A.3d 754, 761-62 (Pa. 2013) (Court denied relief when PCRA
                                                                      petition had been
timely filed, but sentence expired prior to any adjudication) (citing 42 Pa.C.S.
                                                                                 §9543(a)(1)(i));
see Commonwealth V. Ahlbona, 699 A2d 718 720 (Pa. 1997) (the language of §9543
                                                                               requires
the denial of relief for a petitioner who has finished serving his sentence). "Petitioner
                                                                                          must be
serving the relevant sentence throughout the PCRA process, including any appeals."

Commonwealth v. Plunkett, 151 A.3d 1108, 1110 (Pa. Super. 2016) (Relief denied where

Defendant was serving sentence when PCRA court's order issued, but sentence terminated prior

to resolution of his appeal).

       Here, Defendant entered a guilty plea to receiving stolen property on June 12, 2017 and

was sentenced on July 18, 2017 to one year of probation_ Defendant filed his PCRA Motion on

July 8, 2019, however he is no longer serving a sentence as the probation for his convictionfor

receiving stolen property commenced on September 9, 2018 and ended on September 9, 2019.

Therefore, Defendant's Motion is moot as he fully served his underlying sentence and is
                                                                                        not
eligible for PCRA relief.
BY THE COURT:



,FALJA,( 7      U-A
MICHAEL T. VOUGH,     3.